Citation Nr: 1101384	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-13 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a right foot disorder.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  
The record indicates that the Veteran also served as a reservist 
until 2002.     

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.              

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds remand of each claim necessary so that additional 
medical inquiry may be conducted.  

	Feet:

VA medical evidence indicates that the Veteran has disorders in 
each foot.  An April 2009 VA compensation examination report 
indicates that the Veteran's left foot disorder is unrelated to 
an accident that occurred in 2002.  However, the examiner does 
not address whether the Veteran's left foot disorder otherwise 
relates to the Veteran's active service, which includes combat 
service, or to his reserve service, during which he experienced 
multiple accidents involving his lower extremities.  Moreover, 
this examiner did not offer an opinion on whether the Veteran's 
right foot disorder(s) relate to his periods of service.  

	Skin:

The Veteran's February 1968 separation report of medical 
examination is negative for a skin disorder.  But a service 
treatment record dated in December 1967 indicates that the 
Veteran was treated for a dermatology issue during active 
service.  And the Veteran's February 1968 report of medical 
history indicates that he experienced a skin disorder during 
service.  In multiple statements of record, moreover, the Veteran 
asserts that he experienced "jungle rot" during service.  As 
the record demonstrates that the Veteran engaged in combat 
service in Vietnam in the late 1960s, the Board will presume 
that, as he stated, he incurred a skin disorder during service.  
38 U.S.C.A. § 1154.  The Board finds a medical opinion warranted 
into whether the presumed in-service skin disorder(s) relate to 
any current skin disorder.  The Board recognizes that a January 
2005 VA compensation examination report of record addresses the 
Veteran's skin, and contains an opinion stating, "I feel that 
this condition is not related to the patient's time in 
service[.]"  But the Board finds this opinion of limited 
probative value because it does not expressly consider the 
evidence of record of an in-service skin disorder - i.e., the 
documents indicating an in-service skin disorder, and the 
Veteran's statements to having "jungle rot" during his time in 
Vietnam.    

	Stomach:

The record shows that the Veteran has a current stomach disorder, 
to include residuals from stomach surgery (reportedly in 1980).  
The Veteran's separation report of medical history indicated 
"stomach cramps", and service treatment records dated in 
February 1968 indicated, "stomach trouble" and an impression of 
"chronic acid/peptic disorder" with "no indication of ulcer."  
Moreover, the Veteran indicated (according to a December 1999 
private report) that he has had bleeding ulcers since his service 
in Vietnam.  Based on this evidence, the Board finds additional 
medical inquiry and opinion warranted.  Though the record 
contains January 2005 and October 2007 VA compensation 
examination reports of record which note the stomach disorder(s), 
neither includes an opinion regarding whether a stomach disorder 
relates to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA 
examinations with appropriate specialists 
to determine the etiology, nature, and 
severity of his foot, stomach, and skin 
disorders.  The claims file must be made 
available to and reviewed by each examiner 
in conjunction with each examination, and 
each examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  The examiner assessing the Veteran's 
claim regarding his feet should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's foot 
disorders relate to either a disease or 
injury incurred during service between 
March 1966 and March 1968, or to an injury 
that he may have incurred during his time 
in the reserves.   

3.  The examiner assessing the Veteran's 
claim regarding his skin should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's skin 
disorder(s) relates to the documented skin 
disorder he reported during service, or to 
"jungle rot" he presumably experienced 
while serving during combat in Vietnam.  
The examiner should also consider whether 
the Veteran experienced a disorder during 
his time in the reserves that may have led 
to a current skin disorder.     

4.  The examiner assessing the Veteran's 
claim regarding his stomach should provide 
an opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's stomach 
disorder(s) relates to his complaints 
during service that are documented in the 
record.  The examiner should also consider 
whether the Veteran experienced a disorder 
during his time in the reserves that may 
have led to a current stomach disorder.     
       
5.  Any conclusion reached should be 
supported by a rationale.

6.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue(s).  An appropriate period of 
time should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).













These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


